Citation Nr: 1530250	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-35 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a respiratory disability.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and emphysema.

3. Entitlement to service connection for asthma and bronchitis.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Massachusetts Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran and his spouse testified before the undersigned in a June 2015 hearing and before a decision review officer in November 2013.  Hearing transcripts were associated with the claims file and reviewed prior to this decision.

The Veteran's PTSD claim includes anxiety and depression, which were reasonably encompassed by the claim and evidenced in VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Similarly, his claim for a respiratory disability includes the diagnoses of COPD, emphysema, and asthma.  See id.  The COPD claim is decided separately from the respiratory claim for clarity and judicial economy.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for asthma and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a respiratory disability was denied in a June 1998 decision, and the Veteran appealed the decision but ultimately withdrew his appeal in an April 2000 statement; a letter determination confirming the denial was issued in November 2002.  New evidence pertaining to an unestablished fact necessary to substantiate the claim has been received since the most recent denial.

2. The weight of the evidence is against a causal relationship between service and current COPD and emphysema.


CONCLUSIONS OF LAW

1. The June 1998 denial of service connection for a respiratory disability became final when the Veteran withdrew his appeal; subsequently, the November 2002 letter determination was unappealed and became final.  New and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(b),(c),(d) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.204, 20.302, 20.1103 (2014).

2. The criteria for service connection for COPD and emphysema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May and June 2011, prior to adjudication of the claims, the RO sent the Veteran letters providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist a veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  VA provided examinations for the Veteran's respiratory disability in April 1998 and June 2013.  There is no indication or assertion that these examinations or opinions are inadequate.  Rather, the examiners recorded details of symptoms and history and provided rationale for opinions.  The record also includes a private medical opinion on the respiratory system.  The Board has carefully reviewed the record and determines there is no additional development required for the claims decided herein.

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and history to determine whether any relevant evidence remained outstanding.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



II. Dismissal and New and Material Evidence

At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  

New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

In this case, the RO denied service connection for the Veteran's respiratory disability in a June 1998 rating decision.  The RO found that the respiratory condition did not occur in or result from service.  The Veteran was notified of his appellate rights and perfected an appeal to the Board.  However, in a written statement received April 2000, prior to a decision by the Board, the Veteran requested to withdraw his appeal in accordance with 38 C.F.R. § 20.204.  As such, his prior appeal is dismissed, and the June 1998 rating decision became final.  See 38 U.S.C.A. § 7105(c),(d); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 20.202.  Subsequently, the RO confirmed the denial in an unappealed November 2002 letter determination.

The evidence at the time of the November 2002 denial included the Veteran's statements, service records, VA and private treatment records, an opinion letter from a private provider, and a statement from a fellow Navy veteran.  The evidence showed that the Veteran had emphysema and asthma at that time.  The lay statements showed an in-service incurrence of exposure to a toxic gas.  The private provider's letter gave a positive opinion on causation in service.  Since the last final denial, the Veteran and his wife testified to observing continuous respiratory problems after service, and the Veteran submitted a second statement from a corroborating witness in service.  This evidence was not previously reviewed by agency decision makers.  The statements of continuous symptoms address the unestablished fact of a possible causal connection between the current disability and service.  The additional corroborating statement further evidences an in-service injury.  Thus, new and material evidence has been received, and the claim for service connection for a respiratory disability is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran, his wife, and his friends are competent to report symptoms and experiences observable by their senses, but not to diagnose a respiratory disability, as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the lay statements credible, as they have been detailed and consistent.

The Board has reviewed the evidence and concludes that the criteria for service connection for COPD and emphysema have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current diagnoses.  Private records show treatment for severe COPD.  The VA examiner in June 2013 also diagnosed emphysema.  

The evidence shows that the Veteran was exposed to a toxic gas while in service.  In statements to VA and the Board hearing, the Veteran has consistently reported an incident in service where he went into the boatswain hole below deck and passed out from exposure to chemical fumes, which he identified as carbon tetrachloride.  He reported this same incident to VA since 1977.  Two other Navy veterans, R.C.G. and E.J.K., submitted statements that confirm the Veteran was rendered unconscious after being exposed to chemical fumes and had breathing problems at that time.  Service personnel records show that the veterans were aboard the same ship during the reported time.  The majority of deck logs from the ship were associated with the claims file, but the deck logs did not document the reported incident.  Nevertheless, the Board finds the Veteran credible and concludes that he was exposed to toxic fumes in service.
  
However, the weight of the evidence is against a finding that the in-service incident is related to the current COPD and emphysema.  The lay reports of the duration of the Veteran's smoking history are inconsistent.  The Board finds the private treatment records more credible, as they constitute written documentation from the time of treatment.  The private treatment records note that the Veteran was still smoking a pack of cigarettes a day in April 1993; then, records from July 1994 indicate that he was not smoking at that time.  In November 1996, the records note that he had not been smoking for approximately four years.  Thus, the most credible evidence shows that the Veteran smoked from the time of service through approximately 1993, at least 40 years.  In statements to VA, the Veteran and his wife reported him being sick and having breathing problems since exposure in service.  However, the evidence also shows that he was smoking during this period after service.  

The June 2013 VA examiner considered the lay and medical evidence and concluded that COPD was less likely than not related to service, because the Veteran had only one exposure to carbon tetrachloride but a long history of smoking.  The examiner concluded that COPD was more likely due to cigarette smoking.  The Veteran's private provider in a December 1996 opinion wrote that it is possible that the fumes from the carbon tetrachloride could have injured his lungs causing bronchitis, which could be responsible for some of the airway obstruction.  This opinion neither addresses the COPD/emphysema diagnosis nor discusses the appropriate legal standard and is thus not probative for this determination.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Furthermore, the lay reports of continuous symptoms and the private opinion are outweighed by the VA opinion that specifically addresses the diagnosed disability and the history of smoking, which coincided with the reported respiratory symptoms.

In a June 2013 statement, the Veteran claimed that his COPD was due to asbestos exposure in service.  At the hearing in 2013 before a Decision Review Officer, the representative reported that the Veteran worked in the laundry room on his Navy ship around pipes lined with asbestos.  The evidence does not show, and the Veteran has not reported, that he worked in a military occupation where he was handling asbestos or otherwise exposed to asbestos particles in the air.  See Service Personnel Records.  Work in a ship laundry room is not included in the list of major occupations involving exposure to asbestos.  See M21-1MR, Part IV, subpart ii, 2.C.9.f.  As such, there is insufficient evidence to find that the Veteran was exposed to asbestos in service.  Moreover, the VA examiner concluded that his COPD was due to a history of cigarette smoking.       
  
The Board has afforded the Veteran the benefit of the doubt but the preponderance of the evidence shows that the etiology of COPD is smoking, not service, and service connection cannot be established.  See 38 C.F.R. §§ 3.102, 3.303.





ORDER

The 1998 appeal of the denial of service connection for a respiratory disability is dismissed, and with new and material evidence having been received, the petition to reopen the claim for service connection for a respiratory disability is granted.

Service connection for COPD and emphysema is denied.


REMAND

The evidence shows current treatment for depression, anxiety, and PTSD, an in-service traumatic event with loss of consciousness, and reports of continuous anxiety symptoms since service.  A VA examination is necessary for the mental health disability claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence shows a current diagnosis of asthma.  The June 2013 VA examiner provided an opinion on COPD but did not opine as to whether the in-service exposure to a toxic chemical could be related to current asthma.  The December 1996 private opinion does not discuss asthma or address the standard of proof for veterans' claims- at least as likely as not.  An addendum opinion is needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination for mental health and forward the claims file to the examiner to provide an opinion on the following:

a. Does the Veteran meet the DSM-V criteria for a diagnosis of PTSD?

b. If so, is his current PTSD at least as likely as not related to the in-service traumatic episode where he was unconscious from toxic fumes?

c. Is major depressive disorder at least as likely as not related to the in-service traumatic episode where he was unconscious from toxic fumes?  Consider depression a current disability based on the diagnosis in VA treatment in December 2010 and January 2015 and noted in private treatment in January 2014.

d. Is anxiety disorder at least as likely as not related to the in-service traumatic episode where he was unconscious form toxic fumes?  Consider anxiety a current disability based on the diagnosis in VA treatment in December 2010, May 2011, and January 2015 and April 2015 private treatment.

Please consider all lay and medical evidence and provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Forward the claims file to the June 2013 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on asthma and answer the following:

a. Is the Veteran's asthma at least as likely as not related to the in-service episode of exposure to toxic fumes?

Please consider all lay and medical evidence, including the smoking history and the December 1996 private opinion that states that it is possible that the fumes could have injured the Veteran's lungs causing bronchitis and some of the airway obstruction.  Provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


